       Case 1:20-cv-11944-RGS Document 7 Filed 10/29/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-11944

                  EUGENE SCALIA, Secretary of Labor,
                   United States Department of Labor

                                    v.

      JKA CONSTRUCTION, INC., MENDES CANDIDO FRAMERS
           CORPORATION, and LUIZ MAURO VILELA, JR.,

                      ORDER ON MOTION FOR
                  TEMPORARY RESTRAINING ORDER

                            October 29, 2020


STEARNS, D. J.

     Plaintiff Eugene Scalia, Secretary of Labor, United States Department

of Labor (DOL) asks the court to restrain JKA Construction, Inc., Mendes

Candido Framers Corporation, and Luiz Mauro Vilela, Jr. from unlawfully

retaliating against employees who assert their rights under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (FLSA), particularly Josue Siqueira

who worked for JKA Construction, Inc. (JKA) from May of 2019 until

February of 2020. Siqueira complained to his supervisor about not receiving

the overtime compensation he was owed under the FLSA. The DOL asserts

that defendants have tried to coerce Siqueira into withdrawing his overtime
          Case 1:20-cv-11944-RGS Document 7 Filed 10/29/20 Page 2 of 3



complaint by using intimidation tactics, such as following and threatening

his family members and telling other employees that they may lose their jobs

because of Siqueira’s complaint.1 Siqueira continues to feel threatened by

defendants’ conduct and fears for his family’s safety.

      Pursuant to Fed. R. Civ. P. 65 and based on the DOL’s Complaint and

pleadings supporting its motion, the court enters the following part of the

requested order prior to hearing.

                                    ORDER

      Defendants, their officers, agents, servants, and employees, and those

persons in active concert or participation with defendants, are enjoined and

restrained from violating the provisions of Section 15(a)(3) of the FLSA, 29

U.S.C. § 215(a)(3), by retaliating or discriminating against any current or

former employee. After service of the Complaint, injunction pleadings, and

this Order, and the filing of an Answer and Opposition, the court will hold a


      1 Specifically, the DOL contends that defendants have threatened and
harassed Siqueira’s family members, surveilled the residence of Siqueira’s
father, and an unknown couple photographed Siqueira’s first sister’s home.
See McMillin Decl. ¶¶ 18-19. The DOL also states that defendants’ agents
physically confronted Siqueira’s other two sisters, (see id. ¶¶ 20–21), one of
the men presented a third sister with a photograph of the second sister along
with a handwritten note urging the third sister to tell Siqueira to drop his
overtime complaint and refrain from reporting the issue to the government.
See id. ¶ 22. At the same time, the man threatened that the third sister and
her family would “suffer the consequences” if Siqueira did not abandon his
complaint. Id. ¶ 21.
                                      2
       Case 1:20-cv-11944-RGS Document 7 Filed 10/29/20 Page 3 of 3



hearing (on a date agreed to by the parties and court) on all remaining

requests (#2, #3 and #4) in the preliminary injunction.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns__________
                                  UNITED STATES DISTRICT JUDGE




                                     3
